Exhibit 10.4

AMENDMENT NUMBER ONE

TO THE

REGIONS FINANCIAL CORPORATION SUPPLEMENTAL 401(K) PLAN

Amended and Restated as of April 1, 2008 (the “Plan”)

As Adopted on December 30, 2008

Regions Financial Corporation hereby amends the Plan as follows:

1. Effective April 1, 2009, Section 4.2 shall be amended by adding to the end
thereof the following subsection (f):

(f) Temporary Suspension of Employer Matching Contributions. Notwithstanding
subsections (a) and (b) above, no matching contributions shall be credited with
respect to pre-tax elective deferrals made to the Regions 401(k) Plan or salary
reduction contributions or Compensation attributable to pay periods that begin
after March 31, 2009.

2. Effective April 1, 2009, Section 4.3 shall be amended by adding to the end
thereof the following subsection (e):

(e) Temporary Suspension of Employer Contributions. Notwithstanding subsections
(a) and (b) above, no employer contributions shall be made or credited after
March 31, 2009.

3. All other terms, provisions and conditions of the Plan not herein amended
shall remain in full force and effect.

****